Citation Nr: 0426881	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-04 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder affecting the nose, claimed as a sinus disorder and 
a residuals of a deviated septum.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Entitlement to service connection for a skin disorder 
other than tinea cruris, claimed as due to exposure to 
herbicides during service.

6.  Entitlement to an increased (compensable) evaluation for 
tinea cruris.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a psychiatric disorder, a deviated septum, a 
sinus disorder, a back disability, and hypertension.  The RO 
also denied entitlement to service connection for a skin 
disorder other than tinea cruris, claimed as secondary to 
exposure to herbicides during service, and entitlement to a 
compensable evaluation for service-connected tinea cruris.  
The veteran subsequently perfected appeals regarding each of 
those issues.  

In an April 2004 rating action the RO denied several other 
service connection claims, for conditions including diabetes 
mellitus and post-traumatic stress disorder (PTSD).  To this 
point the veteran has appealed none of the claims denied in 
that decision to the Board.  

As will be explained herein, the Board has determined that 
new and material evidence has been presented with respect to 
the claims for hypertension and for a back disability.  
Accordingly, following reopening, these claims will be 
addressed on the merits, as addressed in the remand portion 
of this decision.  In addition, the claims of entitlement to 
service connection for a skin disorder other than tinea 
cruris, claimed as due to exposure to herbicides during 
service, and entitlement to an increased (compensable) 
evaluation for tinea cruris are also addressed in the remand 
portion of this decision.  Those aforementioned claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Notification will be provided if further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  In an April 1976 rating decision, the RO denied 
entitlement to service connection for a nervous disorder and 
for sinusitis/residuals of a deviated septum.  The RO 
properly notified the veteran of that decision in May 1976, 
and he did not file an appeal.  

2.  The veteran filed to reopen the service connection claims 
for a nervous disorder and for sinusitis/residuals of a 
deviated septum in August 1997.  

3.  Since the April 1976 rating action, new and material 
evidence, i.e., evidence that was not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the matters of service connection for a nervous disorder 
and for sinusitis/residuals of a deviated septum, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has not been added to the 
record.  

4.  In August 1970 and August 1978 rating decisions, the RO 
denied entitlement to service connection for hypertension and 
a back disorder, respectively, on the merits.  The RO 
properly notified the veteran of those decisions in August 
1970 and August 1978, and he did not perfect an appeal as to 
either claim.  The veteran filed to reopen this claim in 
August 2001.  

5.  Since the August 1970 and August 1978 rating actions, new 
and material evidence, i.e., evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the matter of service connection for 
hypertension and for a back condition, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has been added to the record.  


CONCLUSIONS OF LAW

1.  The April 1976 RO decision denying service connection on 
the merits for a nervous disorder and for sinusitis/residuals 
of a deviated septum is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d) 20.200, 20.302, 20.1103 (2003). 

2.  Evidence received since the final April 1976 
determination is not new and material, and the service 
connection claims for a nervous disorder and for 
sinusitis/residuals of a deviated septum are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The August 1970 RO decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) 20.200, 20.302, 20.1103 (2003). 

4.  Evidence received since the final August 1970 
determination is new and material, and the service connection 
claim for hypertension is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

5.  The August 1978 RO decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d) 20.200, 20.302, 20.1103 (2003). 

6.  Evidence received since the final August 1978 
determination is not new and material, and the service 
connection claim for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February 2002 and January 2004 letters, the RO informed 
the appellant of the VCAA and its effect on his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
February 2000 statement of the case (SOC) and numerous 
supplemental SOCs issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate the claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of medical 
evidence was developed with respect to the appellant's 
claims, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement for his 
claims.  The appellant and his representative responded to 
the RO's communications with additional argument, thus curing 
(or rendering harmless) any previous omissions.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claimed conditions, no VA examination was necessary to 
adjudicate the claims on appeal.  With respect to the claim 
for a psychiatric disorder, this condition was simply never 
shown during service.  With respect to the claim for a 
deviated septum/sinusitis, no such problems were reported or 
identified after 1996.  With respect to the reopened claims 
and claims involving skin conditions, VA examinations will be 
ordered pursuant to reopening that claim, as will be 
explained below in this decision.  Thus, the statutory 
requirement in the VCAA, that a medical examination or 
medical opinion be secured when necessary to make a decision 
on the claim, has been fully satisfied by the development 
action undertaken by the RO.   The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding his claims. 

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records include a September 1966 clinical 
record which makes reference to a nasal fracture occurring in 
April 1966 as a result of an auto accident.  A July 1967 
record notes that the veteran incurred a nose fracture prior 
to service and was having sinus pain.  Impressions of 
sinusitis and a deformity of the nose were made.  The record 
also contains a private medical opinion dated in July 1967, 
in which Dr. L. noted that the veteran had a deviated septum 
and opined that this was causing nasal congestion.  A record 
dated in November 1967 reflects that the veteran was seen for 
a discussion of adjustment problems.  In February 1968, the 
veteran received a physical condition certificate due to 
acute sinusitis and deviated nasal septum.  X-ray films of 
the spine taken in December 1968 show evidence of an apparent 
defect through the pars interarticularis on the right, 
assessed as spondylolysis, L-5 on the right.  X-ray films 
taken in December 1968 were also interpreted as showing spina 
bifida occulta.  The November 1969 separation physical 
examination revealed no abnormalities.  However, the veteran 
subjectively noted many symptoms and problems documented as 
still needing a minor operation for a deviated septum, and 
back pains due to excessive exercising.  The separation 
examination showed that the veteran's blood pressure was 
128/88.  

A VA examination was conducted in March 1970.  A blood 
pressure reading of 130/100 was made.  He noted a history of 
a deviated septum, and complained of sinusitis and post-nasal 
drip.  Diagnoses included essential hypertension, a deviated 
nasal septum, and sinusitis, by history only.  X-ray films of 
the paranasal sinuses were normal.  When evaluated for 
hypertension in July 1970, blood pressure averages were 
140/84 in the right arm and 138/80 in the left arm.  The 
veteran also reported at that time that he was having 
readjustment problems.  The examiner stated that the veteran 
did not need any further work-up and that the diagnosis of 
hypertension could largely be discarded or used only as 
reflecting labile hypertension.  

Service connection for hypertension was denied in an August 
1970 rating action.  The veteran was notified of that 
decision in August 1970, and did not appeal it. 

In March 1976, the veteran filed service connection claims 
for conditions including sinusitis and nervous tension.  

VA medical records dated in 1973 and 1974 document treatment 
for sinus symptoms and show that in April 1974 a blood 
pressure reading of 184/108 was made.  

In an April 1976 rating action, the RO denied service 
connection for conditions including sinusitis and a nervous 
condition.  In an August 1978 rating action, the RO also 
denied service connection for a back condition.  

Employment records dated from 1976 to 1984 include an August 
1977 entry referencing low back complaints and indicating 
similar complaints during service.  A blood pressure reading 
made in October 1977 was 148/70.  

Private medical records from Dr. K. and Dr. W. dated from 
1984 to 1991 reflect that the veteran was treated for a 2-
week history of back pain in June 1987.  These records show 
that the veteran injured his back in September 1987 moving an 
engine.  A record dated in January 1989 notes that he was 
started on blood pressure medication.  

VA records show that the veteran was treated for hypertension 
in 1993 and 1994.  In January 1995, he underwent excision of 
a left nasoseptal mass, with septoplasty.  The report stated 
that the veteran had a two-year history of left ulcerated 
septal lesion, causing left nasal obstruction.  A medical 
record dated in May 1996 indicates that, one-year post 
surgery, the veteran was doing well.  

In May 1996, the veteran filed to reopen several service 
connection claims including a back problem, a psychiatric 
condition, and hypertension.  VA records reflect that the 
veteran was treated in 1996 for diagnoses including bipolar 
disorder. 

A private medical record of Dr. L. dated in May 1996 
indicates that the veteran had been treated by that doctor 
since November 1995 for low back strain and disc disease.

The record also contains a private medical evaluation 
conducted in September 1996 by Dr. C.  The history stated 
that the veteran injured his low back in 1984 lifting a motor 
while at work, resulting in his being out of work for three 
weeks.  It was noted that he then reinjured his back in 1995 
rolling chemical barrels, and was out of work for two months.  
A diagnosis of developmental spondylolysis of the lamina of 
L5, with spondylolisthesis of L5 on S1, was made.  

The record also contains an October 1996 medical report for 
purposes of the Connecticut Bureau of Disability 
Determination.  The report indicated that the veteran was 
diabetic, had arthritic pain in the back, and was suffering 
from bipolar disorder.  The history indicated that 
hypertension was diagnosed in 1970, arthritis of the back was 
diagnosed in 1978, and bipolar disorder and diabetes were 
diagnosed in 1992.  It was noted that he underwent 
reconstruction of the nose in 1995.  An examination of the 
nose revealed no deviated septum and no obstruction.  The 
examiner concluded that the veteran had diabetes and 
hypertension, both well-controlled.  It was noted that he was 
also suffering from arthritis of the upper and lower spine.  

In November 1996 private medical records of Dr. G. were 
received, dated from 1978 to 1994.  The records show that the 
veteran was treated for rhinitis in 1978 and underwent a left 
nasal septum biopsy in May 1994.  

Private medical records also show that in 1996 the veteran 
was treated for bipolar disorder, PTSD, and episodes of 
depression.  The file also contains employment medical 
records from Pratt & Whitney dated from 1965-1972, which are 
largely illegible.

In August 1997, the veteran filed to reopen claims of service 
connection for hypertension, deviated septum and nasal 
problems, a disability of the back, and adjustment problems.  

VA medical records dated from 1997 to 2002 document treatment 
for conditions including hypertension and depression.  
Records dated during 2002 reveal diagnoses including bipolar 
disorder, depression, and PTSD.

The veteran presented testimony at a hearing held at the RO 
in March 2002.  He stated that he had experienced back pain 
since service and had gone to sick call twice in service due 
to back injuries.  The veteran's representative noted that 
the record reflected that a diagnosis of diabetes mellitus, 
Type II, had been made and that the record contained a 
statement indicating that it was more likely than not that 
hypertension was secondary to the diabetes.  

In April 2002, the veteran's son provided a statrement 
detailing the veteran's participation on an elite softball 
team during service in Vietnam.  

VA records dated in 2003 contain diagnoses of controlled 
hypertension, bipolar affective disorder, and degenerative 
joint disease of the cervical spine.

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  In addition, service 
connection may be granted for certain chronic disabilities, 
such as hypertension, if such disorder is shown to have been 
manifested to a compensable degree within one year after the 
veteran's separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant is notified of the 
decision.  38 C.F.R. § 3.104(a).  Such a decision is not 
subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. §§ 
3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amended regulation is not applicable to the 
veteran's claim, as he filed his attempt to reopen prior to 
August 29, 2001.


IV.  Analysis

A.  New and Material Evidence

1.  Psychiatric Disorder

In an April 1976 rating decision, the RO denied service 
connection for a nervous condition.  The veteran was provided 
notice of the decision in May 1976 and of his appellate 
rights, but he did not appeal the determination, and the 
decision became final.  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The evidence of record at the time of the April 1976 rating 
decision included service medical records (SMRs) which were 
negative for any diagnosis of a nervous or psychiatric 
condition and did not reflect any psychiatric abnormality on 
the service separation examination.  The SMRs contain one 
entry dated in November 1967 indicating that the veteran 
requested a consultation with a chaplain due to emotional 
problems.  A VA examination report of 1970 is negative for 
any complaints or diagnosis relating to a nervous or 
psychiatric condition, as were VA outpatient records dated 
from 1970 to 1974.  

Since the April 1976 rating action, primarily the evidence 
submitted consists of VA and private medical records, as well 
as employment medical records dated from 1976 to 2003.  
Essentially, these records reflect that the earliest a 
psychiatric disorder was initially diagnosed was in the early 
1990's, and it has been treated since that time.  Currently 
the veteran's currently diagnosed psychiatric conditions 
include bipolar disorder, depression, and PTSD (PTSD has been 
handled as a separate claim).  In Morton v. Principi, 3 Vet. 
App. 508, 509 (1992), the Court held that medical records 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.

Moreover, none of the clinical evidence and employment 
medical records dated from 1976 to 2003, and no medical 
opinions offered during that time establish that the veteran 
had a psychiatric condition which manifested during service 
or within the first post-service year or that his currently 
diagnosed psychiatric conditions, bipolar disorder and 
depression, are etiologically related to service.  

Accordingly, the clinical and employment records dated from 
1976 to 2003 are new, in that these were not previously of 
record.  However, this evidence is not material to the claim, 
as it does not bear directly and substantially upon the 
specific matter under consideration, i.e., service 
incurrence, or an etiological relationship between a 
psychiatric disorder diagnosed post-service and either active 
service or a service-connected disability.  Therefore, when 
considered in connection with evidence previously assembled, 
this newly submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); see also Hodge 
v. West, supra.  

Since the April 1976 rating action, the veteran has also 
submitted his own statements and testimony to the effect that 
his psychiatric problems began in service or that his 
psychiatric problems which manifested post-service are 
etiologically related to service.  The evidence on file 
contains no medical evidence or opinion which supports the 
veteran's contentions.  Laypersons are not considered 
competent to offer medical opinions, and testimony, or in 
this case statements, to that effect do not provide a basis 
upon which to reopen a claim for service connection.  See, 
e.g., Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the April 1976 rating decision is not new and 
material, and the claim for a psychiatric condition is not 
reopened.

2.  Hypertension

In an August 1970 rating decision, the RO denied service 
connection for hypertension, noting blood pressure was normal 
as shown by the separation examination and that, although a 
high blood pressure reading of 130/100 was made during a 
March 1970 VA examination, the veteran's blood pressure was 
essentially normal and any elevation was thought to be on a 
labile basis only.  The veteran was provided notice of the 
decision in August 1970 and of his appellate rights, but he 
did not appeal the determination, and the decision became 
final.  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the August 1970 rating action, the evidence added to 
the record includes a VA medical record dated in 1974 which 
showed an elevated blood pressure reading of 184/108 and 
employment records which show an elevated blood pressure 
reading of 148/70 in October 1977.  Subsequent records 
reflect treatment for hypertension with medication in 1989.  
Current medical records dated from the late 1990's to 2003 
reflect that the veteran's hypertension is controlled with 
medication.

The Board notes that this evidence must be viewed in 
conjunction with a high blood pressure reading of 130/100 
made in March 1970 during the post-service year and that fact 
that hypertension, albeit described as "labile," was also 
diagnosed at that time.  The evidence when viewed overall 
reflects that the veteran continued to have problems with 
high blood pressure readings during the 1970's and that 
hypertension was treated from the 1980's to the present time.  
The question which remains unanswered and unclear from the 
evidence is whether the veteran's currently diagnosed 
hypertension initially manifested during service or within 
the first post-service year.  

The Board believes that the evidence submitted since August 
1970 in conjunction with the hypertension claim is new and 
material, in that it bears directly and substantially upon 
the specific matter under consideration, i.e., service 
incurrence.  Therefore, when considered in connection with 
evidence previously assembled, this newly submitted evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, supra.  
Accordingly, the Board concludes that the evidence


submitted subsequent to the August 1970 rating decision is 
new and material, and the claim for hypertension is reopened.

3.  Deviated Septum/Sinus Condition

In an April 1976 rating decision, the RO denied service 
connection for sinusitis.  The veteran was provided notice of 
the decision in May 1976 and of his appellate rights, but he 
did not appeal the determination, and the decision became 
final.  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, supra.  

The evidence of record at the time of the April 1976 rating 
decision included SMRs which showed that the veteran 
sustained a deviated septum several months prior to entering 
service.  During service he was seen on several occasions for 
sinus problems and stuffiness, suspected to be sinusitis, 
although not shown by X-ray studies.  Sinus symptoms were 
documented in records dated from 1970 to 1974.  

Evidence added to the filed dated since April 1976 reflects 
that, in January 1995, the veteran underwent excision of a 
left nasoseptal mass with septoplasty.  The report stated 
that the veteran had a two-year history of left ulcerated 
septal lesion causing left nasal obstruction.  A medical 
record dated in May 1996 indicates that one-year after 
surgery, the veteran was doing well.  Essentially, no records 
related to any symptoms related to the nose or a history of a 
fractured nose are shown after May 1996.  Examination of the 
nose conducted in October 1996 revealed no deviated septum 
and no obstruction.  Medical records dated between 1997 and 
2003 are negative for any currently diagnosed disorder 
affecting the nose.  

In essence, while the aforementioned evidence is new, it is 
not material inasmuch as it does not even establish that the 
veteran has a currently diagnosed disorder affecting the 
nose.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The veteran has provided lay statements and testimony to the 
effect that service connection is warranted for the problems 
affecting the nose which he had during service and post-
service as shown until after the 1995 surgery.  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 
(1998).    

The clinical and employment records dated from 1976 to 2003 
are new, in that these were not previously of record.  
However, this evidence is not material to the claim, as it 
does not bear directly and substantially upon the specific 
matter under consideration, i.e., service incurrence, or an 
etiological relationship between symptoms affecting the nose 
and sinuses during service and surgery performed post-
service, apparently resulting in no residual disability.  
When considered in connection with evidence previously 
assembled, this newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, supra.  

Since the April 1976 rating action, the veteran has also 
submitted his own statements and testimony to the effect that 
he had a nose fracture prior to service and experienced 
problems affecting his nose and sinuses during service and 
thereafter as a result.  As noted above, laypersons are not 
considered competent to offer medical opinions, and 
testimony, or in this case statements, to that effect do not 
provide a basis upon which to reopen a claim for service 
connection.  See Moray v. Brown, supra.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the April 1976 rating decision is not new and 
material, and the claim for service connection for residuals 
of a deviated septum and sinusitis may not be reopened.



4.  Back disorder

In an August 1978 rating decision, the RO denied service 
connection for a back condition.  The veteran was provided 
notice of the decision in August 1978 and of his appellate 
rights, but he did not appeal the determination, and the 
decision became final.  As discussed above, only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, supra.  

The evidence of record at the time of the April 1976 rating 
decision included SMRs which included X-ray films of the 
spine taken in December 1968 indicating an apparent defect 
through the pars interarticularis on the right assessed as 
spondylolysis, L-5, on the right as well as spina bifida 
occulta.    

Evidence added to the filed dated since April 1976 reflects 
that the veteran complained of back problems during the late 
1970's.  The records also refer to post-service back injuries 
occurring in 1984 and 1995.  Specifically, a private medical 
evaluation conducted in September 1996 by Dr. C. included a 
history which stated that the veteran injured his low back in 
1984 lifting a motor while at work, resulting in his being 
out of work for three weeks.  It was noted that he reinjured 
his back in 1995 rolling chemical barrels, and at that time 
was out of work for two months.  That same record included a 
diagnosis of developmental spondylolysis of the lamina of L5, 
with spondylolisthesis of L5 on S1.  

The Board believes that evidence associated with the claims 
folder since the August 1978 rating decision, specifically 
the September 1996 private medical evaluation, is new and 
material.  This evidence is new because it was not previously 
submitted to agency decision makers.  Moreover, this record 
is also material.  When viewed in light of the SMRs, it 
suggests the possibility that the back manifestations 
documented therein existed prior to service and may have been 
chronically aggravated therein.  At minimum, the record 
establishes that the same back manifestations shown by X-ray 
films during service are still currently shown.  Essentially, 
the new evidence is relevant to the matters of direct service 
incurrence and, possibly, to chronic aggravation of a pre-
service disorder.  

Moreover, the Board points out that there has been a change 
in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d. 
1089 (Fed. Cir. 2004).  

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or, 
in effect, a new cause of action.  In this case, there has 
not actually been a new VA regulation issued which creates a 
new basis for a claim based upon aggravation.  Therefore, 
while perhaps not a basis in and of itself to reopen the 
claim, the combination of the veteran's in-service and post-
service history of his back trouble, coupled with the change 
in the interpretation of the applicable law, supports the 
reopening of the claim.  

In essence, in connection with evidence previously assembled, 
the new private and VA medical records and the recent change 
in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness are so 
significant that these must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, supra (indicating low 
threshold required to establish new and material evidence).  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the August 1978 rating decision is new and 
material, and the claim for service connection of a back 
condition is reopened.  


ORDER

New and material evidence not having been submitted, the 
claims of entitlement to service connection for a nervous 
disorder and for sinusitis/residuals of a deviated septum are 
not reopened, and remain denied.  

New and material evidence having been submitted, the claims 
of entitlement to service connection for hypertension and for 
a back disorder are reopened, and those appeals are, to this 
extent, granted.


REMAND

Several of the veteran's claims require additional 
evidentiary development prior to adjudicating them on the 
merits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c),(d).

Initially, we note that the veteran has raised claims of 
entitlement to a compensable evaluation for tinea cruris and 
entitlement to service connection for a skin disorder other 
than tinea cruris, claimed as due to exposure to herbicides 
during service.  The evidence shows that skin conditions 
other than tinea cruris, i.e., seborrheic keratosis and 
linear excoriations, have been diagnosed.  There has not been 
any VA examination of the skin conducted in recent years and, 
accordingly, in order to provide the findings and opinions 
necessary to adjudicate the service connection and increased 
evaluation claims related to the skin, an examination of the 
skin shall be ordered.  

In addition, the Board has reopened the claim of entitlement 
to service connection for hypertension, for an adjudication 
on the merits.  At this point, it is clear that the record 
contains a current diagnosis of hypertension.  The record 
also shows isolated instances of high blood pressure as well 
as normal blood pressure readings during the first post-
service year and within several years of service, although it 
does not appear that hypertension was diagnosed until several 
years after service.  The Board believes that an opinion as 
to whether it is at least as likely as not that hypertension 
manifested during service or to a compensable degree within 
the first post-service year would prove helpful in this case.  

The Board has also reopened a claim of entitlement to service 
connection for a back disorder.  The service medical records 
showed evidence of an apparent defect through the pars 
interarticularis on the right, assessed as spondylolysis, L-
5, on the right and spina bifida occulta on X-ray films.  
Although not identified on the enlistment examination report, 
these findings have been described in subsequent medical 
records as congenital or developmental.  In essence, the 
veteran's claim may be brought under two theories of 
entitlement, either direct service incurrence or possibly 
aggravation of a pre-existing disorder.  To further 
complicate matters, the record reflects that the veteran 
sustained two back injuries subsequent to service.  In this 
case, an examination to include diagnosis of any currently 
manifested back disorder, and whether such was incurred in 
(or if pre-existing, was chronically aggravated by) service, 
would prove helpful in this case, and therefore one will be 
ordered.

Inasmuch as this claim may involve a condition which existed 
prior to service and the question of aggravation due to 
service, the Board points out that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving the application of the 
presumption of soundness and the presumption of agravation.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 
(July 16, 2003), mandates that, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111, insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In the decision by the Federal Circuit, the Court explained 
that when no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the Government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  The Government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition, 
under 38 U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected disability 
benefits.  Wagner, supra, 370 F.3d. at 1096.

Accordingly, while the Board regrets the additional delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2003).

2.  Request that the veteran identify all VA 
and non-VA medical care providers who have 
evidence related to his skin, hypertension, 
and back claims, which has not already been 
associated with the record.  If any treatment 
sources are named in this regard, the veteran 
should be contacted in order to provide all 
details needed to obtain this evidence and to 
complete any necessary release forms.  
Request all evidence pursuant to the sources 
noted above and associate all available 
evidence with the claims folder.  If any 
evidence is unavailable, notation should be 
made in the file.  The veteran should also be 
advised that any such evidence in his 
possession should be forwarded to VA.  The 
veteran is hereby referred to 38 C.F.R. §§ 
3.158, 3.655, under which his failure to 
cooperate in attending VA examination could 
result in adverse action on his claim.

3.  The veteran should be afforded a thorough 
and complete VA examination to determine the 
severity of his service-connected skin 
disability described as tinea cruris, and to 
evaluate any other skin conditions which may 
be present in terms of whether such may be 
related to service, specifically claimed as 
due to exposure to herbicides/Agent Orange.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination. 

All pertinent symptomatology, findings and 
diagnoses of all currently manifested skin 
conditions should be reported in detail.  (a) 
With respect to the service connected tinea 
cruris, the examiner should describe the 
veteran's skin disability to include the 
following: indicate the percent of the entire 
body affected, and the percent of exposed 
areas affected; indicate whether systemic 
therapy is required, and if so the total 
duration during the past twelve months.  The 
examiner should also note whether there is 
exfoliation, exudation, or itching, lesions, 
disfigurement, ulceration, or systemic or 
nervous manifestations.  (b) If any skin 
conditions other then that already service-
connected (tinea cruris) are identified, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the skin 
condition originated during service 
(specifically claimed as related to exposure 
to herbicides/Agent Orange).  All conclusions 
should be supported by complete rationale.

4.  The veteran should also be afforded an 
examination to evaluate the etiology and 
onset of his hypertension.  The examiner 
should establish whether the veteran 
currently has hypertension, and opine as to 
the etiology/date of onset of that condition.  
Based upon the examiner's medical expertise, 
in conjunction with review of the veteran's 
health history, including his active military 
service, the examiner should opine as to 
whether hypertension, if present, is at least 
as likely as not (i.e., at least a 50-50 
probability) to have originated during 
service or to a compensable degree within the 
first post-service year.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner should cite to specific evidence 
of record when expressing the opinions as to 
the etiology/date of onset of hypertension.

5.  The veteran should be scheduled for VA 
examination of the back.  A diagnosis of any 
currently manifested back disorder should be 
made.  All necessary special studies or 
tests, including X-ray films if necessary are 
to be accomplished.  The claims folder must 
be made available to the examiner for review 
in conjunction with the examination.

The examiner should express an opinion as to 
any currently manifested back disorder, 
whether: (1) it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that a back disorder existed 
prior to the veteran's period of active 
service from June 1966 to November 1969, or 
whether such pre-service existence is 
unlikely (i.e., less than a 50-50 degree of 
probability) and, if so (2) whether any back 
disorder which existed prior to service, was 
aggravated during service (i.e., permanently 
increased in severity, as opposed to merely 
having flare-ups) and, if so, whether this 
was solely due to the natural progress of the 
condition.  If there are any currently 
manifested back conditions which are not 
believed to have existed prior to service, 
the examiner should similarly render an 
opinion as to whether any of these had their 
onset during service or after service, but 
are etiologically related to service.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  The examiner is also 
advised that the record reflects that the 
veteran sustained two post-service back 
injuries, apparently occurring in 1987 and 
1995.

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  The RO should review the 
record and ensure that all questions posed in 
this REMAND have been adequately addressed. 

7.  Finally, the RO should adjudicate the 
veteran's claims of (1) entitlement to a 
compensable evaluation for tinea cruris; 
(2) entitlement to service connection for a 
skin condition other than tinea cruris 
claimed as due to exposure to herbicides/ 
Agent Orange; (3) entitlement to service 
connection for hypertension; and (4) 
entitlement to service connection for a back 
disorder, with consideration of the theory of 
aggravation of a pre-existing condition as 
discussed under current legal authority, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
determination with respect to these claims 
remains unfavorable, the RO must issue a 
Supplemental Statement of the Case and 
provide the veteran a reasonable period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



